Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of April 27, 2022 has been received and entered.  With the entry of the amendment, claims 9 and 15-20 are canceled, and claims 1-8 and 10-14 are pending for examination.

Election/Restrictions
Applicant’s election of Group I, claims 1-14, and the species of SET A: silicon, SET B: gold, and SET C: electrode in the reply filed on January 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

It is noted that non-elected claims 15-18 and 20 have been canceled in the amendment provided January 10, 2022.

Specification
The substitute specification provided April 27, 2022 has been entered.

The amendment to the specification filed April 27, 2022 (in the substitute specification) is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The new paragraph filed at page 1, lines 12-17 of the marked up copy of the specification. Adding the incorporation by reference of references in the specification would be new matter as this was not previously disclosed.  Also, the statements as to material not being an admission as to prior art would be new matter as this limitation was mot previously provided.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, this claim depends from claim 9, which has been canceled, so it is unclear what is actually intended.  For the purpose of examination, the claim has been treated as depending from claim 1, but applicant should clarify what is intended, without adding new matter.
Claim  12, this refers to the further metal cations  being “different to the metal cations  in the first deposition solution”, however, as worded this would allow (1) the further metal cations being different in the sense that they are not the actual cations used for deposition in the first solution, even if they have the same chemical composition, such as both being gold or silver, for example, or (2) the further metal cations are supposed to have a different chemical composition from the first solution, such as one of silver and one of gold, etc., or (3) something else?  For the purpose of examination, any of these are understood to meet the requirements of claim 12, but applicant should clarify what is intended, without adding new matter.  In the amendment of April 27, 2022, it is argued that it is clear that this means a different type of cation is used.  If applicant means option (2), it not clear from the claim language that this is the case, since the cations use at one time would be different than those used at another time, even if of the same composition.  Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 8, 11 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Shipway et al (US 2005/0260350) in view of Bindra et al (US 4910049), as evidenced by Yasseri et al (US 2008/0081388), EITHER alone OR further in view of EITHER Kumamoto (US 6451689) OR further in view of Taylor (US 4017265).
Claims 1, 8: Shipway teaches a method of manufacturing a metal fabric (note 0017, 0018, 0027, with the paper/fabric substrate), the method comprising providing an ink (fluid for printing, for example) comprising a plurality of particles disposed in a first solvent, and applying the ink to a fabric to obtain a fabric comprising a plurality of particles (note 0017, 0021, 0023, 0027, 0031, 0040, 0049, note toluene as a solvent, for example, and use of material in solvent).  Then, the fabric with the particles is contacted with a deposition solution comprising a second solvent (such as water, giving a water solvent as in claim 8) and metal cations and reducing agent, etc. to cause a reaction to occur such that the metal cations are reduced and deposited on the substrate to provide a metal fabric (note 0017, 0027, 0053, 0054, note example electroless metal deposition of copper).
As to the particles being semiconductor particles, where the particles comprise an oxidized outer layer and the autocatalytic agent is configured to react with the oxidized outer layer and thereby remove the oxidized outer layer from the semiconductor particles, Shipway describes using metal  particles such as Pd, gold, silver to catalyze the metal deposition (note 0017, 0021). However, Bindra describes the known use of palladium material as catalyst for electroless plating (column 1, line 35 through column 2, line 15), but describes using semiconductor material applied to a substrate instead of such palladium (column 2 lines 15-40), where the semiconductor material can be material such as doped silicon or germanium and provided as particles (so a plurality) in a slurry (so a fluid providing of the particles) (column 4, lines 50-60, column 5, lines 1-5), where electroless plating of metal such as copper is provided over such semiconductor material applied to the substrate (column 5,lines 25-45, column 6, lines 45-68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway to replace the palladium particles with a plurality of semiconductor particles as suggested by Bindra with an expectation of predictably acceptable results, since Bindra indicates that in similar plating process to that of Shipway, the palladium catalyst particles can be replaced by semiconductor particles, leaving a plurality of semiconductor particles on the substrate.  Additionally, as to an autocatalytic agent being present in the deposition solution, Bindra describes using germanium (doped germanium) as the semiconductor, for example (column 4, lines 53-55), and the metal deposition solution of Shipway contains water (note 0053), also indicated by Bindra (column 5, lines 38-40, column 4, line 59).  Yasseri evidences that germanium oxide would be understood to be water soluble (0037, 0046), and also indicates the general intrinsic formation of native oxides on semiconductor surfaces (note 0045, 0072).  Therefore, it would be understood that when using germanium particles as suggested by Bindra, the water in the plating solution suggested by Shipway and Bindra would also act as an autocatalytic agent (and also configured to react with the oxidized surface) as claimed since it would react with the oxidized surface of germanium (to dissolve).  Additionally, as a native oxide layer would form, it would be understood that it would be at least suggested that such a native oxide layer would be acceptably present on germanium (giving an oxidized outer layer as the surface of the germanium material) in the process of Shipway in view of Bindra, and the plating solution water would act to dissolve this germanium oxide, giving a germanium surface for deposition, and such dissolving would provide displacing the semiconductor particles, as material would be removed (so the water reacts with the oxidized outer surface layer and removes this layer from the semiconductor).  Additionally, displacement would be understood to occur at the same providing of a solution with reaction and deposition as claimed would be understood to also displace the particles to the extent claimed.
Optionally, further using EITHER Kumamoto OR Taylor, Bindra also teaches that the semiconductor particles can be made from doped silicon (note column 4, lines 53-55, column 6, lines 50-55). Shipway and Bindra also teach that the electroless deposition plating solution can contain copper ions (from copper salt) and formaldehyde, for example (note Shipway at 0053, note Bindra at column 5, lines 35-60, column 6, lines 50-60).  Kumamoto also describes that an electroless copper plating solution can conventionally contain copper from copper fluoride (which would give fluoride ions in the solution) and formaldehyde (note column 3, lines 20-25, column 6, lines 5-15).  Taylor describes how an electroless copper plating solution can contain copper ions (from copper salt), formaldehyde and also hydrofluoric acid (HF) (note column 8, lines 15-25, column 14, lines 30-50, for example, describing a desirably stable solution).  Therefore, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of Bindra, and as evidenced by Yasseri to (1) use copper fluoride in the plating solution as suggested by Kumamoto with an expectation of providing an acceptable deposition plating solution, since Shipway and Bindra would have copper ions from copper salt in the plating solution, and Kumamoto indicates how copper fluoride as a copper (and fluoride) salt provides a copper salt for copper electroless plating solutions, which would give copper and fluoride ions to the solution, and thus provide an autocatalytic agent as claimed or (2) to additionally have HF in the copper electroless plating solution as using a copper plating solution as described by Taylor as being desirably stable, since Shipway and Bindra would have copper electroless plating solutions, and Taylor teaches a similar desirably stable solution with HF, and with the HF would give an autocatalytic agent as claimed.  Bindra would indicate germanium semiconductor particles and with oxide as taught/suggested as discussed above, and also silicon particles as discussed above.  Yasseri evidences the general intrinsic formation of native oxides on semiconductor surfaces, which would include silicon (note 0045, 0072), and also notes HF as removing oxide from silicon surfaces (0030).  Therefore, it would be understood that when using silicon particles as suggested by Bindra, as a native oxide layer would form, it would be understood that it would be at least suggested that such a native oxide outer layer would be acceptably present on silicon in the process of Shipway in view of Bindra, as evidenced by Yasser, and further in view of EITHER Kumamoto OR Taylor, and the plating solution fluoride/HF would act to dissolve this silicon oxide, giving a silicon surface for deposition (and so the fluoride/HF configured to react with the oxidized outer layer and remove the layer from the semiconductor particles), and such dissolving would provide displacing the semiconductor particles, as material would be removed.  Additionally, displacement would be understood to occur at the same providing of a solution with reaction and deposition as claimed would be understood to also displace the particles to the extent claimed.
Claim 2: At the least, the discussed germanium particles (as discussed for claim 1 above) would be inorganic semiconductor.  Similarly, the silicon particles (as discussed for claim 1 above) would be inorganic semiconductor.
Claim 4: As to the concentration of the particles, Bindra describes using a slurry of particles (column 5, lines 1-5), and gives an example with dense suspension with 2-4 grams of silicon particles (column 6, lines 40-50), and the particles condition the surface for plating (column 2, lines 25-35), so it would be at least suggested that there needs to be an amount sufficient to provide plating, and thus it would have been obvious to optimize the amount to provide plating, giving a value in the claimed range. Furthermore, as noted in MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Claim 6: Shipway provides that the substrate can be paper (so considered a paper fabric) (0027), or would at least suggest this as paper and non-woven fabric can be used.
Claim 11: As discussed for Shipway, the metal cations can be copper (or gold or silver, for example, from the metal to be applied, noting how the copper plating works showing the use of metal cations) (note 0027, 0053).
Claim 12: As to using a further deposition solution, with solvent, autocatalytic agent, and further metal cations as claimed to further reduce and deposit the further metal cations, and displace the semiconductor particles, Shipway discusses that different metals can be put down (including copper, silver, gold) (0027), and discusses that different thicknesses of copper, for example, can be put down, such as with longer plating in the bath (0053-0054), and multiple conductor patterns can be formed with multiple platings (note 0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the references to (1) provide multiple platings by repeating the deposition with two different baths (both copper) to increase the plating thickness, since as discussed by In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). Using two different baths, but with the same deposition features of solvent, autocatalytic agent and further metal cations (as described for claim 1) to further reduce and deposit the further metal cations, and displace the semiconductor particles as claimed would be duplicating the process to build up a desired thickness, with similar expected results as longer plating with one bath.  The further metal cations, even if both copper, for example, would be different from the first metal cations, because those first cations would have already been plated. (2), alternatively, given the teaching of different possible metals to be used (such as copper or gold), it would have been obvious to repeat the process with two different baths (with different metal cations of copper or gold, for example) in different areas, with the same deposition features of solvent, autocatalytic agent and further metal cations to further reduce and deposit the further metal cations, and displace the semiconductor particles as claimed, to allow for desirable different conductive features on different areas.

Claims 3 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor as applied to claims 1, 2, 4, 6, 8, 11 and 12 above, and further in view of EITHER Kumamoto OR Taylor.
Claim 3: When using Kumamoto OR Taylor, as discussed in detail in claim 1 above, the use of semiconductor particles of silicon would be suggested.
Claim 10: When using Kumamoto OR Taylor, as discussed in detail in claim 1 above, the autocatalytic agent would comprise a fluoride salt or HF.

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor as applied to claims 1, 2, 4, 6, 8, 11 and 12 above, and further in view of Japan 53-088961 (hereinafter ‘961).
Claim 5: As to providing a stabiliser in the particle ink,  ‘961 describes a semiconductor (silicon) ink that can be applied to a substrate before plating provided (note description translation, pages 1-2, also note the abstract), where it is described that the ink can contain polymer adhesive and describes having copolymer acrylic nitrile butagen copolymer or epoxy resin, which would be understood to help stabilize the ink as a polymer (description translation, pages 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor to further use polymer material in the semiconductor ink as discussed for ‘961 above in order to further provide good adhesion, and this would also provide stabiliser to the extent claimed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor as applied to claims 1, 2, 4, 6, 8, 11 and 12 above, and further in view of Mardilovich et al (US 2005/0006339).
Claim 7: As to the use of the hydrophobic material, Shipway wants to apply patterns, and notes providing masking material (protective barrier) over the applied particle ink (note 0017, 0027).  Mardilovich further provides a coating method, where a patterned coating is provided of electroless active material and then plating provided over this with reducing (0005), where it is described that prior to applying the electroless active material, the substrate can be masked using application of a hydrophobic layer in a pattern leaving areas unmasked where activation desired, and then applying the activation (note 0023), which would thereby give openings or channels on the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor to further apply a hydrophobic material layer on the substrate where the semiconductor material (activation material) not desired  as discussed for Mardilovich with an expectation of predictably and acceptably providing a desired pattern of the semiconductor ink to the substrate before the metal depositing exposing channels of the substrate for ink deposition.  Furthermore, as to the substrate giving hydrophilic channels, since hydrophobic material is used where the ink not desired, it would have been obvious to provide that the substrate is hydrophilic to help keep the ink where desired as the reverse.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor as applied to claims 1, 2, 4, 6, 8, 11 and 12 above, and further in view of Teraoka et al (US 5384216).
Claims 13 and 14, as to electrodepositing further metal on the metal fabric (claim 13) and sinter the metal fabric (claim 14), Teraoka further discusses plating fabric with metal, where the fabric can be electroless plated and then electrolytic plated (electroplated), and where after this the article is sintered, removing the fabric, giving a metal porous member (note column 5, lines 10-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor to further use the process for making a metal porous member of a defined pattern/shape where after the metal deposition (electroless plating) further metal is applied by electroplating and then sintering as suggested as desirable by Teraoka to provide a further process for plating fabric that allows for forming a desirable metal porous member, since Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor would indicate how metal can be electroless plated in a patterned format on fabric and Teraoka indicates how electroless metal plated fabrics can be further electroplated and then sintered to form a desirable metal porous member.

Claims 1-6, 8 and 10-12  are rejected under 35 U.S.C. 103 as being unpatentable over Shipway et al (US 2005/0260350) in view of Japan 53-088961 (hereinafter ‘961) and  Yasseri et al (US 2008/0081388).
Claims 1, 8, 10: Shipway teaches a method of manufacturing a metal fabric (note 0017, 0018, 0027, with the paper/fabric substrate), the method comprising providing an ink (fluid for printing, for example) comprising a plurality of particles disposed in a first solvent, and applying the ink to a fabric to obtain a fabric comprising a plurality of particles (note 0017, 0021, 0023, 0027, 0031, 0040, 0049, note toluene as a solvent, for example, and use of material in solvent).  Then, the fabric with the particles is contacted with a deposition solution comprising a second solvent (such as water, giving a water solvent as in claim 8) and metal cations and reducing agent, etc. to cause a reaction to occur such that the metal cations are reduced and deposited on the substrate to provide a metal fabric (note 0017, 0027, 0053, 0054, note example electroless metal deposition of copper).
As to the particles being semiconductor particles, Shipway describes using metal  particles such as Pd, gold, silver to catalyze the metal deposition (note 0017, 0021). However,  ‘961 describes a semiconductor (silicon) powder (particle) containing ink that can be applied to a substrate in a pattern before plating provided (note description translation, pages 1-2), where it is described that the ink can improve over use of an ink with particles such as gold, silver or palladium (note description translation, page 1), where the ink can contain polymer adhesive and describes having copolymer acrylic nitrile butagen copolymer or epoxy resin, which would be understood to help stabilize the ink as a polymer (description translation, pages 1-2, and note the abstract), where after the ink is applied then a solution with gold, etc. is deposited by substitution plating, and then a metal such as copper applied by chemical plating (electroless plating) and gives good adhesion (description translation, pages 1-2, and note the abstract).  A plurality of particles would be understood to be provided, to allow particles along the pattern described.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway to use the plurality of silicon particle (semiconductor particle) containing ink followed by substitution plating with gold, etc. before electroless plating rather than an ink with the metal catalyst such as Pd, etc. as suggested by ‘961 as this is indicated to give a better adhesion as discussed for ‘961 above, leaving a plurality of the particles on the fabric substrate.
Furthermore, as to contacting the fabric with the semiconductor particles with a deposition solution of a second solvent, autocatalytic agent and metal cations to at least partially displace the semiconductor particles, and where the semiconductor particles comprise an oxidized outer layer and the autocatalytic agent is configured to react with the oxidized outer layer and thereby remove the oxidized outer layer from the particles, ‘961 as discussed above, would indicate providing gold, for example, by substitution plating on the semiconductor particles of silicon. Yasseri describes how metal such as gold can deposit on a silicon (described as a nanowire) by electrochemically depositing by galvanic displacement (substitution plating) (without current or reducing agent) (note 0008, 0026, 0029, 0033, 0046, 0053), where the solution for doing so contains a solvent (water as desired by claim 8), autocatalytic agent (HF as desired by claim 10) and metal cations (such as gold) (note 0028, 0030, 0033, 0036, 0037, 0106), where it is noted that the silicon can contain SiO2  as an oxidized outer layer since the surface oxidized that the HF etches away to enhance metal deposition (note 0030, 0045, 0072, note the intrinsic formation of oxide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of ‘961 to provide the substitution plating of the gold on the silicon particles by using a solution with a second solvent of water, an autocatalytic agent (HF), and metal cations (such as of gold) with using particles with a oxidized outer layer, and the HF reacts with the oxidized outer layer to remove the outer layer as suggested by Yasseri since such a solution is indicated to help plate and remove SiO2 intrinsically formed on the silicon surface giving better plating as discussed above, where ‘961 indicates the desire to form gold by substitution plating.  Additionally, the described etching of the SiO2 by the HF as described by Yasseri would indicate to at least partially displace the semiconductor particles, as material of the particles would be removed, and as well the HF is understood to be a autocatalytic agent that reacts with the oxidized outer layer to remove the oxidized outer layer from the semiconductor particles and so is configured to provide such a reaction.  As well the same displacement is understood to occur, since the same particle and solution use as described for providing such displacement is present.  The applied platings give a metal fabric.
Claims 2, 3: ‘961 would indicate to use silicon particles as inorganic semiconductor particles as discussed for claim 1 above.
Claim 4: As to the concentration of the particles, ‘961 indicates using silicon particles, and notes a range in % of particles of 10-30% in the ink (note the description translation, page 2), so it would be at least suggested that there needs to be an amount sufficient to provide desired amounts and plating, and thus it would have been obvious to optimize the amount to provide plating, giving a value in the claimed range. Furthermore, as noted in MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Claim 5:  ‘961 describes that the ink can contain polymer adhesive and describes having copolymer acrylic nitrile butagen copolymer or epoxy resin, which would be understood to help stabilize the ink as a polymer (description translation, pages 1-2).
Claim 6: Shipway provides that the substrate can be paper (so considered a paper fabric) (0027), or would at least suggest this as paper and non-woven fabric can be used.
Claim 11: the metal cations can be gold, for example, as discussed for claim 1 above.
Claim 12: As to using a further deposition solution, with solvent, autocatalytic agent, and further metal cations as claimed to further reduce and deposit the further metal cations, and displace the semiconductor particles, Shipway discusses that different metals can be put down (including copper, silver, gold) (0027), and discusses that different thicknesses of copper, for example, can be put down, such as with longer plating in the bath (0053-0054), and multiple conductor patterns can be formed with multiple platings (note 0041).  Similarly, ‘961 notes putting down a first layer (gold, silver, etc.) then copper (note description translation, pages 1-2).  Yasseri notes how a variety of metals can be put down by the plating with the solution (note gold, silver, copper, etc.) (0033) and notes time, temperature and concentration of materials affects deposit (note 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the references to (1) provide multiple platings by repeating the deposition with two different substitution baths (both gold baths as described above, for example) to increase the plating thickness, since as discussed by In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). Using two different baths, but with the same deposition features of solvent, autocatalytic agent and further metal cations to further reduce and deposit the further metal cations, and displace the semiconductor particles as claimed would be duplicating the process to build up a desired thickness, with similar expected results as longer plating with one bath.  The further metal cations, even if both gold, for example, would be different from the first metal cations, because those first cations would have already been plated. (2), alternatively, given the teaching of different possible metals to be used (such as gold, or silver, etc. first layer and copper, etc. second layer desired), it would have been obvious to repeat the process with two different baths (with different metal cations of silver or gold, for example) in different areas, with the same deposition features of solvent, autocatalytic agent and further metal cations to further reduce and deposit the further metal cations, and displace the semiconductor particles as claimed, to allow for desirable different conductive features on different areas, or to further use gold layers (so with gold cations) followed by copper layer (so with copper cations) to give the desired two layer formation.

Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of ‘961 and Yasseri as applied to claims 1-6, 8 and 10-12 above, and further in view of Mardilovich et al (US 2005/0006339).
Claim 7: As to the use of the hydrophobic material, Shipway wants to apply patterns, and notes providing masking material (protective barrier) over the applied particle ink (note 0017, 0027).  Mardilovich further provides a coating method, where a patterned coating is provided of electroless active material and then plating provided over this with reducing (0005), where it is described that prior to applying the electroless active material, the substrate can be masked using application of a hydrophobic layer in a pattern leaving areas unmasked where activation desired, and then applying the activation (note 0023), which would thereby give openings or channels on the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of ‘961 and  Yasseri to further apply a hydrophobic material layer on the substrate where the semiconductor material (activation material) not desired  as discussed for Mardilovich with an expectation of predictably and acceptably providing a desired pattern of the semiconductor ink to the substrate before the metal depositing exposing channels of the substrate for ink deposition.  Furthermore, as to the substrate giving hydrophilic channels, since hydrophobic material is used where the ink not desired, it would have been obvious to provide that the substrate is hydrophilic to help keep the ink where desired as the reverse.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of ‘961 and Yasseri as applied to claims 1-6, 8 and 10-12 above, and further in view of Teraoka et al (US 5384216).
Claims 13 and 14, as to electrodepositing further metal on the metal fabric (claim 13) and sinter the metal fabric (claim 14), Teraoka further discusses plating fabric with metal, where the fabric can be electroless plated and then electrolytic plated (electroplated), and where after this the article is sintered, removing the fabric, giving a metal porous member (note column 5, lines 10-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of ‘961 and  Yasseri to further use the process for making a metal porous member of a defined pattern/shape where after the metal deposition (electroless plating) further metal is applied by electroplating and then sintering as suggested as desirable by Teraoka to provide a further process for plating fabric that allows for forming a desirable metal porous member, since Shipway in view of ’961 and Yasseri would indicate how metal can be electroless plated in a patterned format on fabric and Teraoka indicates how electroless metal plated fabrics can be further electroplated and then sintered to form a desirable metal porous member.

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive. 
(A) As to the 35 USC 112 rejection of claim 12, applicant’s arguments are addressed in the 35 USC 112 rejection section above.
(B) As to the 35 USC 103 rejections using Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor, it is argued that Shipway does not teach the semiconductor particles, use of the particles as claimed or deposition solution claimed or metal cations displace the semiconductor particles, and Bindra would not suggest that the semiconductor particles applied to the substrate as claimed and would be impermissible hindsight to combine the references.  Furthermore, as to the use of an autocatalytic agent, Yasseri is provided as to this suggestion, but applicant argues that there is no clear teaching in Bindra as to the use of an autocatalytic agent, and no description of an outer oxidized layer of silicon being removed by water, and not recognized to remove such an outer layer, and no clear teaching of using germanium in water in Bindra so not inherent to teach that an autocatalytic agent reacts with the oxidized outer layer.  As to the use of Kumamoto or Taylor, it is argued they would not suggest the fluoride/HF for removal of an outer oxide layer of semiconductor particles. As to claim 5, it is argued that ‘961 does not describe or suggest the particles would be applied to a fabric or membrane, or that the silicon particles have a silicon oxide coating.  As to claim 7, it is argued that the would not be an expectation that the hydrophobic material could be applied to fabric or membrane.  As to claims 13-14, it is argued that Teraoka would not suggest that the second metal could be applied as the first metal deposition step is different, or that the sintering would be provided as claimed.
The Examiner has reviewed these arguments, however, the rejections are maintained. While Shipway does not provide all features claimed, it is the combination of references that suggests all the claimed features. As to the use of Bindra, while Bindra does not teach the exact substrate claimed, the Bindra particles catalyze the substrate.  In Shipway the substrate of fabric sorbs the particles (note 0018) and particles can be simply impregnated, giving the catalyzed surface for plating (note 0027, 0033), and therefore it would be understood that the semiconductor particles can be provided and impregnated, etc. into a porous fabric substrate. It would not be improper hindsight to use materials known to catalyze on the surface of Bindra on other substrates as in Shipway, since Bindra indicates how such particles can be provided and the particles provide plating on the substrate.  Note that In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, as to the use of an autocatalytic agent in Bindra, that reacts with the oxidized surface, Yasseri would show the known oxidizing of geranium or silicon, indicating it would be conventional to have this effect. As to the autocatalytic agent, if using water, Shipway provides water in the deposition solution (note oo53) or Kumamoto or Taylor would suggest that the deposition solution have fluoride or HF.  Bindra does not have to provide the autocatalytic agent, rather the primary reference to Shipway suggests the water and Kumamoto or Taylor suggest the fluoride/HF.  Bindra also describes how a deposition solution generally has water (note column 5, lines 38-40, as an aqueous composition). Thus, an aqueous deposition composition is suggested from the prior art for use.  While the references do not explicitly say that the water in aqueous deposition solution acts to react and dissolve the oxide, when providing the particles with the suggested oxidized surface, when using the suggested deposition solutions with water, the reacting/dissolving is understood to occur noting Yasseri’s indication as to germanium oxide as water soluble (as to when using germanium oxide as the particles).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The water does not have to be added only for the purpose of dissolving the oxide.  Additionally, when using Kumamoto/Taylor, these would further suggest using the fluoride/HF in the deposition solution that is indicated by applicant to provide such removal (and also note Yasseri at 0030 suggesting this).  Again, the use of the material can be suggested for other reason than applicant.  Note that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
As to claim 5, and ‘961, it suggests ink material for deposition, where Shipway describes using an ink as well, and the suggestion that the particles can be provided on fabric is provided as discussed for claim 1. It is not impressible hindsight to expect that the ink can be provided to substrates that ink can be used on for application as indicated by Shipway.  The silicon oxide coating is suggested from the teaching of Yasseri.  As to claim 7, the suggestion that masking can be used is already provided by Shipway, and as well Mardilovich is not limited to the Examples, even indicating that paper substrates can be used, for example, and a variety of substrates including organic (0042), so there is the expectation that the substrate of Shipway would be acceptable.  As to claims 13-14, the Examiner is of the position that acceptable plating  and sintering would be provided, since there would be metal on the surface to provide the treatments to.
(C) As to the rejections using Shipway in view of ‘961 and Yasseri, applicant has not provided specific arguments, but to the extent that the arguments as to claim 5 above apply and the arguments as to Shipway and Yasseri above apply, the same position of the Examiner remains as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718